 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:18-CR-0232-TOR-16
 8                              Plaintiff,
                                                    THIRD ORDER AMENDING
 9          v.                                      CONDITIONS OF RELEASE

10    MICHELLE LEE SMITH,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Motion to Modify Order Setting

13   Conditions of Release. ECF No. 718. The motion was submitted for consideration

14   without oral argument. Having reviewed the record and the files therein, the Court

15   is fully informed.

16         Defendant moves the Court, unopposed by both the United States Probation

17   Office and the United States Attorney’s Office, to amend her conditions of release

18   to allow her to travel to her son’s out-of-state sporting events in Idaho. The Court

19   notes that Defendant has previously been allowed to travel out-of-state with no

20


     THIRD ORDER AMENDING CONDITIONS OF RELEASE ~ 1
 1   issues and has otherwise abided by the terms and conditions of her release. For

 2   good cause shown, Defendant’s motion is granted.

 3         ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Defendant’s Motion to Modify Order Setting Conditions of Release, ECF

 5   No. 718, is GRANTED.

 6         Condition numbered 14 of the Order Following Initial Appearance and

 7   Arraignment (ECF No. 154), is amended to allow Defendant to travel to Idaho to

 8   attend her son’s sporting events. Defendant shall provide her United States Pretrial

 9   Services Officer with a schedule of games; provide 24 hours advance notice prior

10   to leaving the district; and notify her Pretrial Services Officer upon her return to

11   the Eastern District of Washington.

12         All remaining terms and conditions remain in effect.

13         The District Court Clerk is hereby directed to enter this Order and provide

14   copies to counsel and the United States Probation Office.

15         DATED November 21, 2019.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20


     THIRD ORDER AMENDING CONDITIONS OF RELEASE ~ 2
